Case
 Case1:19-cv-00499-MJT
      1:19-cv-00499 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         10/15/19
                                           10/15/19Page
                                                     Page
                                                        5 of
                                                          1 of
                                                             145PageID
                                                                 PageID#:#: 10
                                                                             26




                                                                                   EXHIBIT




                                                                                                                exhibitsticker.com
                                                                                           B
                                                                          TFIC aso Sterling v BSH Home Appliances
Case
 Case1:19-cv-00499-MJT
      1:19-cv-00499 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         10/15/19
                                           10/15/19Page
                                                     Page
                                                        6 of
                                                          2 of
                                                             145PageID
                                                                 PageID#:#: 11
                                                                             27
Case
 Case1:19-cv-00499-MJT
      1:19-cv-00499 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         10/15/19
                                           10/15/19Page
                                                     Page
                                                        7 of
                                                          3 of
                                                             145PageID
                                                                 PageID#:#: 12
                                                                             28
Case
 Case1:19-cv-00499-MJT
      1:19-cv-00499 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         10/15/19
                                           10/15/19Page
                                                     Page
                                                        8 of
                                                          4 of
                                                             145PageID
                                                                 PageID#:#: 13
                                                                             29
Case
 Case1:19-cv-00499-MJT
      1:19-cv-00499 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         10/15/19
                                           10/15/19Page
                                                     Page
                                                        9 of
                                                          5 of
                                                             145PageID
                                                                 PageID#:#: 14
                                                                             30
